OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
On a prior appeal in this case, our court granted the teachers’ cross motion to compel arbitration of a job security clause claimed to have been breached by the board when a financial emergency resulted in substantial layoffs among ostensibly protected teachers. We found the clause at issue to be valid, noting that although a collective bargaining agreement should never become a "suicide pact” and should not be construed as a "higher law” with a "status denied to other public and contractual arrangements”, nevertheless the merits and the appropriate remedy were issues which had been contractually relegated to the arbitrator for resolution (Matter of Board of Educ. v Yonkers Federation of Teachers, 40 NY2d 268, 276).
The arbitrator determined that, had the city used its taxing powers to the full, the board’s fiscal needs could have been met without discharging teachers for budgetary reasons — precisely the result sought to be avoided by the job security clause. This determination cannot be said to be irrational. Indeed, as was observed by the Appellate Division: "to permit the board of education to renege on its agreement by merely claiming a financial crisis, the very thing the clause was designed to protect the teachers against, would result in the collective bargaining process, and the sanctity of agreements reached thereby, being thrown into disarray.”
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.